[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 43 
April 16, 1928. The opinion of the Court was delivered by
This was a tort action tried in the Court of Common Pleas for Richland County before Hon. John S. Wilson, as Presiding Judge. The verdict of the jury was in favor of the plaintiff in the sum of $8,125 actual damages. The defendants have appealed to this Court from the judgment *Page 45 
against them, and also from the order of the Circuit Judge settling the case for appeal.
The negligence of the defendants, as alleged in the complaint, consisted (1) of blocking the street by a freight train, and (2) in failing to give signals of warning before moving the train. The defendants alleged contributory negligence on the part of the plaintiff in crawling through between the cars.
There is no complaint as to error on the part of the trial Judge in the instructions he gave the jury. The exceptions are directed entirely to the refusal to direct a verdict in behalf of the defendants.
The accident occurred after midnight, on March 9, 1925, at the Assembly street crossing, in the city of Columbia. The plaintiff, who is employed as a clerk in the Southeastern express office, about a block below the Union Station, left the express office, walked several blocks, and then started to return, walking along Assembly Street until he came to the railroad crossing. He found the street blocked by a freight train, about 50 cars in length. The testimony of plaintiff is that he looked both ways, saw box cars on each side of the street, but no engine, waited about 15 minutes without any movement of the train, did not hear any signals given, and, then, believing that it was a "dead" train, started to crawl through between the cars. When he was about halfway through, the train started up and he was thrown off; his foot being mangled and crushed under the train. By walking back the way he came — a distance of about 5 blocks further — he could have used an underpass to the express office.
It is urged that the plaintiff was chargeable with contributory negligence for the reasons that (1) there was no emergency to justify his going between the cars, and (2) he chose the obviously dangerous way of continuing his journey.
The first difficulty that faces the defendants in this advocacy of these positions is plaintiff's testimony that he had *Page 46 
become convinced, after waiting 15 minutes, that the train was "dead." In this situation we are governed by the declaration of this Court in Lorenzo v. Railroad, 101 S.C. 409;85 S.E., 964:
"If the jury took the view that under all the circumstances the danger was not obvious, then the necessity for the emergency did not exist. * * * If the jury believed that the plaintiff was justified in concluding * * * that the train was a `dead' train, then they might find that the risk was not obvious."
It must be remembered that the action arises under a legislative enactment which makes mandatory the giving of specifically described signals by railroad trains in all movements of trains over street crossings. Section 4903, Civ. Code 1922. When the train is at a standstill within 100 yards of a railroad crossing the bell must be rung or whistle sounded "for at least 30 seconds before the train is moved." If the statute is not observed to the letter by giving the signal for the full prescribed period of time, then the railroad company is negligent per se, and a presumption of fact arises that the failure to give the required signals was the proximate cause of the injury. McBride v. RailroadCo., 140 S.C. 260; 138 S.E., 803. Brogdon v. Railroad,141 S.C. 238; 139 S.E., 459.
As applied to similar cases to this, the statute has been construed and given effect in a number of well-considered cases. Littlejohn v. Railroad Co., 45 S.C. 181;22 S.E., 789. Burns v. Southern Railway, 61 S.C. 404;39 S.E., 567. Thomasson v. Southern Railway, 72 S.C. 1;51 S.E., 443. Weaver v. Southern Railway, 76 S.C. 49;56 S.E., 657; 121 Am. St. Rep., 934. Walker v. Railway,Carolina Division, 77 S.C. 161; 57 S.E., 764; 12 Ann. Cas., 591. Lorenzo v. Railway Co., 101 S.C. 409;85 S.E., 964.
In Littlejohn v. Railroad, decided in 1895 by distinguished jurists of the same generation that had part in the adoption *Page 47 
of the signal statutes, the plaintiff also lost his foot, under circumstances which were in many respects almost identical to the case now before us. The accident occurred on a street crossing in the town of Gaffney. The train had been at a standstill for about 10 or 15 minutes before plaintiff started to cross between the cars. His reason for going between the cars was that it would have been "a great inconvenience and loss of time to go around the train." There was testimony that the statutory signals were not given. A nonsuit was granted by the trial Judge, influenced by his view that the signal statute did not apply when the train was stopped on the crossing. In reversing the nonsuit and ordering a new trial, the Court said:
"The words of the statute, within a less distance than 100 rods, are fully answered by some of these cars being below the street in question. Hence the duty to sound the whistle or ring the bell for 30 seconds existed with this railroad, so far as this defendant was concerned; and if the railroad neglected this duty, a prima facie case of negligence was established. * * * The other claims of defendant, * * * that the evidence showed that plaintiff took his own risk in attempting to cross through and between the cars in question; and that there was no proof that injury was caused by any negligence of defendant-respondent — all these present questions of fact that ought to have been passed upon by the jury and not the Judge."
A second appeal of the Littlejohn case is reported in 49 S.C. 12;26 S.E., 967. Although a review of the former decision was made at the request of the defendant, the Court, by unanimous decision, adhered to its former conclusions, commenting as follows:
"At the time when the plaintiff went between the cars for the purpose of crossing the track, the train was at a standstill and obstructed the crossing. It was, therefore, the plainly expressed duty of the defendant, before moving the *Page 48 
engine, to ring the bell or sound the whistle for at least 30 seconds."
Also, in the case of Weaver v. Railroad, supra, where it was contended that the lowering the gates across the street afforded plaintiff the same warning as if the signal requirements had been fully complied with, the Court disposed of the contention by saying:
"* * * The statute was intended to inform those about to use the crossing of the specific fact that the train would not move within 30 seconds. A person who sees a train across a highway knows that it is dangerous to attempt to cross the track at that time; and while the lowering of the gates accentuated this fact, it does not give any particular information. Therefore the notice arising from the lowering of the gates did not afford protection equal to that intended by the statute, and does not supersede the necessity for complying with its requirements."
Under the specific terms of the signal statute, the common-law defense of contributory negligence is eliminated from our consideration. The language of the statute (Section 4925, Civ. Code 1922), is that, if the failure to give the specified signals contributed to the injury, liability for all damages caused by the collision is imposed upon the railroad company, unless, "in addition to a mere want of ordinary care," it is shown that gross or willfulnegligence or unlawful act, chargeable to the person injured, contributed to the injury. Negligence signifies inattention, or, in other words, an unconscious failure to realize the danger of the situation. Willfulness signifies conscious disregard of consequences. The term "gross negligence" does not stand by itself in the statute, but the context characterizes the meaning and gives it the significance of willfulness. This was the construction given in Boyd v. Railway Co., 65 S.C. 326;43 S.E., 817, to the use of the same term in the charge of the trial Judge, where, from its connection with the other language used in the charge, Mr. Justice Woods *Page 49 
said that the meaning must be understood "that it was not simply gross negligence, but negligence gross and reckless of consequences * * * to such degree as to assume the nature of willfulness."
In giving application and effect to the provisions of the statute, there should be kept in mind the distinction between negligence and willfulness, pointed out by Mr. Justice Jones, later Chief Justice Jones, in the case of Tinsley v. TelegraphCo., 72 S.C. 350; 51 S.E., 913:
"An inadvertent failure to observe due care indicates mere negligence, but an advertent or conscious failure to observe due care passes beyond mere negligence into wantonness and willfulness."
Even if we assume, therefore, that the plaintiff did not act prudently in trying to cross between the cars, yet this failure to meet the ordinary standard of caution will not preclude a recovery, if his act was induced and the accident caused by the failure of the railroad company to give the statutory signals before starting to move the train.
That there was some substance for plaintiff's belief that the train was "dead" appears from the testimony of defendant's own witnesses. In describing the use of the engine in picking up an ice car from adjacent side track, the following testimony was given by defendant's fireman:
"We went about two cars length to the switch, and then back up the other track about three, so we were entirely clear of the train."
The same witness also testified:
"There was a cab on the back, but no locomotive, and the train might have appeared to him to be dead."
The failure of plaintiff to hear any signals was held inCallison v. Railway Co., 106 S.C. 123; 90 S.E., 260, to be some evidence to go to the jury. The situation of the train was fully described, and the plaintiff was subjected to a vigorous and prolonged cross-examination concerning his *Page 50 
actions. His justification in thinking that the train was "dead" and the value of his testimony that he did not hear the signals were both matters for the determination of the jury. The contention that the plaintiff's testimony is of negative character, while defendant's witnesses testify positively that the signals were given, must be decided against the appellants under the authority of the Callison case, where it is said:
"Clearly that contention relates only to the weight or probative value of the testimony, which it is the exclusive province of the jury to consider, at least in the first instance; that finding being subject to correction and control on motion for new trial."
The analysis of testimony made in the brief of appellant's attorneys is a strong presentation of their cause, if it could be considered from the standpoint of an argument to the jury upon the probability of the facts. The difficulty that we have to consider is that every phase of this argument brings in a human, rather than a legal, element. There is, first, the argument that the intervening distance of 20 car lengths between engine and street crossing destroyed the value of plaintiff's testimony that he did not hear the signals. Any opinion that we might venture to express on this point would be purely personal. It would not have the semblance of judicial utterance. Second, that plaintiff's physical weakness and incapacity affected his mental alertness to hear the signals. The jury saw him and heard him testify. He was subjected to cross-examination in their presence. No other basis of judging what effect plaintiff's physical condition might have upon his ability to hear the signals is afforded by the testimony. Third, that the 30-second period of signal giving would not have helped plaintiff because it would have taken him more than 30 seconds to crawl over the bumpers. What test has the Court to apply? Without testimony on the point, it is evident that any conclusions which might be reached would be necessarily based on the *Page 51 
inferences drawn from individual observation and experience.
From every standpoint of consideration, we are therefore impelled to feel that the facts of the case bring it peculiarly within the statement of the rule declared in Sioux City  P.Railroad Co. v. Stout, 17 Wall. 657; 21 L.Ed., 745, to which this Court has heretofore expressed its adherence in the decision by Chief Justice Watts in Ex Parte McLeod,140 S.C. 1; 138 S.E., 355:
"Certain facts we may suppose to be clearly established from which one sensible, impartial man would infer that proper care had not been used, and that negligence existed; another man equally sensible and equally impartial would infer that proper care had been used, and that there was no negligence. It is this class of cases and those akin to it that the law commits to the decision of a jury. Twelve men of the average community, comprising men of education and men of little education, men of learning and men whose learning consists only in what they have themselves seen and heard, the merchant, the mechanic, the farmer, the laborer; these sit together, consult, apply their separate experience of the affairs of life to the facts proven, and draw a unanimous conclusion. This average judgment thus givenit is the great effort of the law to obtain. It is assumed that12 men know more of the common affairs of life than doesone man; that they can draw wiser and safer conclusionsfrom admitted facts thus occurring than can a single judge." (Italics added.)
From another aspect of the case, we are also inclined to affirm the judgment. The temporary occupancy of the crossing in the course of switching operations should not be regarded as coming within the prohibition of the city ordinance on this subject, but the use should be necessary and the cars should not be allowed to remain blocking the crossing for an unreasonable length of time. The application of the ordinance, whether it is a factor for *Page 52 
consideration in this case, is therefore for the jury. The duty also exists, where cars are at a standstill on the crossing, to give warning before they are moved. One of the allegations of negligence charged against the defendant is that no warning whatsoever was given of the intended movement of the train. The defendant now says that the bell was kept ringing, but could not have been heard by persons on the crossing. The mere giving of the statutory signal under conditions making it improbable that it would be heard would be no warning whatsoever, and would not meet the duty of the railroad company in this regard. The common-law requirement of taking the precautions made necessary by the particular conditions is not abrogated by the signal statute.
As to the order settling the case for appeal: In preparing the record for appeal, the proper setting of the case will occasionally require some of the occurrences of the trial — questions and answers, objections and rulings of the Court — to be set out in full. Attorneys should however, keep in mind the obvious fact that the condensation of the testimony by stating its substance and, the elimination of matters which are not essential to a proper understanding of the appeal, will ordinarily facilitate the convenience of the Court besides reducing the cost of printing. Where attorneys differ as to the portions of the record that should be printed in full, the trial Judge must use his own judgment to decide the question. We do not feel justified in making a minute examination of a record containing over 100 pages in order to see whether matters involving the printing of about 5 pages should have been condensed or eliminated. The rule of this Court is specific, however, that the charge of the trial Judge must not be set out in full, "unless it be necessary to a proper construction of them, and only when that is desired." The construction of them, and is not involved in the present appeal, and therefore the cost of printing the charge must be regarded as an unnecessary expense which should be taxed against the respondent. *Page 53 
It is the judgment of this Court that, as to the main appeal, the judgment of the Court of Common Pleas of Richland County be, and the same is hereby, affirmed, and, as to the appeal from the order settling the case, that it be sustained as indicated hereinbefore.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, STABLER and CARTER concur.